

EXHIBIT 10.3
a102kmcclureofferlett_image1.jpg [a102kmcclureofferlett_image1.jpg]
 
CONFIDENTIAL
                                    
June 5, 2017


Dear Kyle,


I am pleased to offer you a promotion to Senior Vice President and Chief
Financial Officer of Frank’s International N.V. (the “Company”) starting on June
5, 2017. Your position will be based at our Houston office reporting to Douglas
Stephens, President and Chief Executive Officer. Your payroll employer entity
will continue to be Frank’s International LLC.


Base Salary
Your base salary will be $350,000 per year, payable on a bi-weekly basis and in
accordance with the Company’s normal payroll practice. Your new rate of base pay
will go into effect on September 1, 2017 after the expiry of your Salary
Conversion Payment as per your Retention Agreement dated as of March 1, 2017.


Incentive Compensation
Your annual bonus opportunity at target will be 100% of your annual base salary.
You will also be eligible for our long-term incentive plan at 100% of annual
base target. In addition to the above mentioned incentive award target,
concurrent with your start date you will receive an additional long term
incentive award of 14,342 time-based restricted stock units that will vest 1/3
per year on each of the first, second, and third anniversaries of June 5, 2017
and 14,342 performance-based restricted stock units that vest in accordance with
the applicable payout percentage as determined by the performance criteria on
the third anniversary of February 20, 2017.


Benefits and Vacation
You will continue to be eligible for the same benefits and vacation offered by
the Company.


At-Will Employment
Your employment with the Company is voluntary and is subject to termination by
you or the Company at will, with or without cause, and with or without notice,
at any time. Nothing in this offer should be interpreted to be a contract of
employment, or in conflict with or to eliminate or modify in any way your
employment-at-will status with the Company. Your employment-at-will status may
only be changed by written approval from the Chief Executive Officer or the
Board of Directors.


Confidentiality, Non-compete and Non-solicitation
As a condition of your employment, you will be required to execute agreements
with the company, including the Confidentiality Agreement as well as
certifications covering Anti-Corruption and Bribery Policy, Corporate Code of
Business Conduct and Ethics, Financial Code of Ethics, Insider Trading Policy
and Policy for Employee Complaint Procedures for Accounting and Compliance
Matters (Whistleblower Policy).
 


Page 1 of 3



--------------------------------------------------------------------------------




Complete Agreement
This offer letter constitutes the full terms and conditions of your employment
with the Company. It supersedes any other oral or written promises which may
have been made to you.


We are excited to have you in this new position. We are confident your
background and experience will be a definite asset to our company, and you will
find the work challenging and rewarding.




Sincerely,


/s/ Douglas Stephens
Douglas Stephens
President and Chief Executive Officer




Acceptance of Offer:




/s/ Kyle McClure        
Kyle McClure


June 5, 2017    
Date    


Page 2 of 3



--------------------------------------------------------------------------------






EMPLOYEE:            Kyle McClure




POSITION / TITLE:        Senior Vice President, Chief Financial Officer




CLASSIFICATION:        Exempt/Full Time




EFFECTIVE DATE:        June 5, 2017




BASE COMPENSATION    $350,000.00 per year





STI:                100% of base salary at 100% of Target                


LTI:
100% of base salary at 100% of Target (Split between Time-Based and
Performance-Based Grants as determined by the Compensation Committee of the
Board of Directors)



Onboarding LTI:
14,342 time-based restricted stock units that will vest 1/3 per year on each of
the first, second, and third anniversaries of June 5, 2017 and 14,342
performance-based restricted stock units that vest in accordance with the
applicable payout percentage as determined by the performance criteria on the
third anniversary of February 20, 2017





VACATION:            No change


Page 3 of 3

